DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the current set of claims (Claims, 17 March 2021), Claims 1, 16, and 25 are narrowing and supported by the originally-filed Claims (Claims, 17 April 2020).

Response to Arguments
Applicant’s arguments regarding the objection of Claim 1 have been fully considered and are persuasive.  The objection of Claim 1 has been withdrawn. 
Applicant’s arguments regarding the objection of Claims 2, 17, and 26 have been fully considered and are persuasive.  The objection of Claims 2, 17, and 26 has been withdrawn. 
Applicant’s arguments regarding the objection of Claims 13, 22, and 29 have been fully considered and are persuasive.  The objection of Claims 13, 22, and 29 has been withdrawn. 
Applicant’s arguments with respect to claims 1-4, 6, 8-19, and 21-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-10, 12, 14-15, 16-19, 23-24, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kornmann et al. (US 20150170396 A1; hereinafter referred to as “Kornmann”) in view of Lindstrom et al. (Real-Time, Continuous Level of Detail Rendering of Height Fields, August 1996, Proceedings of the 23rd annual conference on Computer graphics and interactive techniques (SIGGRAPH '96), DOI: 10.1145/237170.237217; hereinafter referred to as “Lindstrom”).
Regarding Claim 16, Kornmann discloses a computing device, comprising: 
¶104, Kornmann discloses client 600 comprising a cache node manager 640) configured to: 
generate a request for data of each node associated with the traversal of the HLOD data structure (¶125 & Fig. 7 (750), Kornmann discloses generating a first request associated with a first cache node and a second request associated with a second cache node); 
assign a priority to each request for data of each node associated with the traversal of the HLOD data structure based at least in part on that respective node's determined one or more node states (¶122 & ¶124 & Fig. 7 (720 & 740), Kornmann discloses assigning by computing a first priority score to the first cache node associated to the first level of detail and by computing a second priority score to the second cache associated to the second level of detail.  Kornmann further discloses that each request is generated to be associated to each priority score); and 
send the requests over a network to a server based on the requests' assigned priorities (¶35, Kornmann discloses sending a first request associated to the first priority score and then sending a second request associated to the second priority score).
However, Kornmann does not explicitly disclose determin[ing] one or more node state variables for each node associated with a traversal of a hierarchical level of detail (HLOD) data structure, wherein the one or more state variables comprise a modified screen space error (SSE) deferral determined based at least in part on a node measurement value and a maximum SSE.
Pgs. 4-5, §4.1 Vertex- Based Simplification, Lindstrom teaches determining a screen space error threshold, τ, and an error, δ, associated with each triangle), wherein the one or more state variables comprise a modified screen space error (SSE) deferral determined based at least in part on a node measurement value and a maximum SSE (Pgs. 4-5, §4.1 Vertex- Based Simplification, Lindstrom teaches determining an error, δ, associated with each triangle based upon a vectors indicating eye coordinates and screen coordinates and the screen space error threshold, τ.  Examiner correlates the vectors indicating eye coordinates and screen coordinates as “a node measurement value”.  Examiner correlates τ to a maximum screen space error because δ is computed to be less than τ).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kornmann by determin[ing] one or more node state variables for each node associated with a traversal of a hierarchical level of detail (HLOD) data structure, wherein the one or more state variables comprise a modified screen space error (SSE) deferral determined based at least in part on a node measurement value and a maximum SSE as taught by Lindstrom because terrain rendering is improved by allowing for an improvement in the queryability of mesh geometry, not impacting system performance, reduces widespread global effect on the complicity of the model, maintaining near constant frame rates, and reduces the loss in image quality (Lindstrom, Pg. 3, §3 Motivation).
Regarding Claim 25, Kornmann discloses a non-transitory processor readable medium having stored thereon processor-readable instructions configured to cause a processor (¶104 & Claim 17, Kornmann discloses client 600 comprising a non-transitory medium storing instructions for execution by a cache node manager 640) to perform operations comprising: 
generating a request for data of each node associated with the traversal of the HLOD data structure (¶125 & Fig. 7 (750), Kornmann discloses generating a first request associated with a first cache node and a second request associated with a second cache node); 
assigning a priority to each request for data of each node associated with the traversal of the HLOD data structure based at least in part on that respective node's determined one or more node states (¶122 & ¶124 & Fig. 7 (720 & 740), Kornmann discloses assigning by computing a first priority score to the first cache node associated to the first level of detail and by computing a second priority score to the second cache associated to the second level of detail.  Kornmann further discloses that each request is generated to be associated to each priority score), wherein the assigned priorities are priority numbers and each priority number is a summation of priority digits associated with a digit value determined for each of the respective node's determined one or more node states (¶122 & ¶124 & Fig. 7 (720 & 740), Kornmann discloses each priority score is based upon a level of detail); 
sending the requests over a network to a server based on the requests' assigned priorities (¶118, Kornmann discloses sending a first request associated to the first priority score and then sending a second request associated to the second priority score).
However, Kornmann does not explicitly disclose determin[ing] one or more node state variables for each node associated with a traversal of a hierarchical level of detail (HLOD) data structure, wherein the one or more state variables comprise a modified screen space error 
Lindstrom teaches to determine one or more node state variables for each node associated with a traversal of a hierarchical level of detail (HLOD) data structure (Pgs. 4-5, §4.1 Vertex- Based Simplification, Lindstrom teaches determining a screen space error threshold, τ, and an error, δ, associated with each triangle), wherein the one or more state variables comprise a modified screen space error (SSE) deferral determined based at least in part on a node measurement value and a maximum SSE (Pgs. 4-5, §4.1 Vertex- Based Simplification, Lindstrom teaches determining an error, δ, associated with each triangle based upon a vectors indicating eye coordinates and screen coordinates and the screen space error threshold, τ.  Examiner correlates the vectors indicating eye coordinates and screen coordinates as “a node measurement value”.  Examiner correlates τ to a maximum screen space error because δ is computed to be less than τ).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kornmann by determin[ing] one or more node state variables for each node associated with a traversal of a hierarchical level of detail (HLOD) data structure, wherein the one or more state variables comprise a modified screen space error (SSE) deferral determined based at least in part on a node measurement value and a maximum SSE as taught by Lindstrom because terrain rendering is improved by allowing for an improvement in the queryability of mesh geometry, not impacting system performance, reduces widespread global effect on the complicity of the model, maintaining near constant frame rates, and reduces the loss in image quality (Lindstrom, Pg. 3, §3 Motivation).

Regarding Claim 2, Kornmann in view of Lindstrom discloses the method of claim 1.
Kornmann further discloses sending the requests over the network to the server based on the requests' assigned priorities comprises: 
sorting, by the computing device, the requests into an issue order based on the assigned priorities (¶35, Kornmann discloses prioritizing the transmission of a first request associated to the first priority score over the transmission of a second request associated to the second priority score by sending the first request and then the second request); and 
sending, by the computing device, the requests over the network to the server in the issue order (¶118, Kornmann discloses sending a first request associated to the first priority score and then sending a second request associated to the second priority score).
Regarding Claim 3, Kornmann in view of Lindstrom discloses the method of claim 1.
Kornmann further discloses the one or more node state variables for each node are based at least in part on a camera state (¶121 & ¶123 & Fig. 7 (710 & 730), Kornmann discloses each field of view is associated a particular perspective of a virtual camera of a three dimensional environment.  Examiner correlates a field of view corresponding to a particular cache node as a node status).
Regarding Claim 4, Kornmann in view of Lindstrom discloses the method of claim 3.
Kornmann further discloses the camera state comprises one or more of a camera direction, a camera position, and a camera frustum (¶121 & ¶123 & Fig. 7 (710 & 730), Kornmann discloses each field of view is associated a particular perspective of a virtual camera of a three dimensional environment.  Here, the field of view is based upon the virtual camera's position and direction viewing the three dimensional space).
Regarding Claim 6, Kornmann in view of Lindstrom discloses the method of Claim 1.
Kornmann further discloses the one or more node state variables further comprise a measurement of how far off center is a portion of a scene corresponding to the node (¶121 & ¶123 & Fig. 7 (710 & 730), Kornmann discloses each field of view is associated a particular perspective of a virtual camera would reflect the off center amount of the camera relative to the rendered space by using the Cartesian coordinates of the camera and the Cartesian coordinates of the scene).
Regarding Claim 8, Kornmann in view of Lindstrom discloses the method of Claim 1.
Kornmann further discloses the one or more node state variables further comprise a distance to a camera (¶121 & ¶123 & Fig. 7 (710 & 730), Kornmann discloses each field of view is associated a particular perspective of a virtual camera would reflect the off center amount of the camera relative to the rendered space by using the Cartesian coordinates of the camera and the Cartesian coordinates of the scene).
Regarding Claim 9, Kornmann in view of Lindstrom discloses the method of Claim 1.
Kornmann further discloses the one or more node state variables further comprise a back facing deferral (¶121 & ¶123 & Fig. 7 (710 & 730), Kornmann discloses each field of view is associated a particular perspective of a virtual camera of a three dimensional environment.  Here, the field of view is based upon the virtual camera's position and direction viewing the three dimensional space.  If the virtual camera is oriented in a position and direction behind the region of interest (back-facing), then it would be de-prioritized because the position and direction of the camera is facing away from the region of interest).
Regarding Claim 10, Kornmann in view of Lindstrom discloses the method of Claim 1.
Kornmann further discloses the one or more node state variables further comprise a camera destination prediction (¶121 & ¶123 & Fig. 7 (710 & 730), Kornmann discloses each field of view is associated a particular perspective of a virtual camera of a three dimensional environment.  Here, the field of view is based upon the virtual camera's position and direction.  If the camera is located in a destination that is of interest to render, then it would be prioritized over cameras that were not in the region of interest).
Regarding Claim 12, Kornmann in view of Lindstrom discloses the method of Claim 1.
Kornmann further discloses the one or more node state variables further comprise a tree depth (¶121 & ¶123 & Fig. 7 (710 & 730), Kornmann discloses a first level of detail and a second level of detail.  Here, the level of detail indicates where the node lies on the tree depth.  A node having a lower level of detail would be higher than a node having a higher level of detail).
Regarding Claim 14, Kornmann in view of Lindstrom disclose the method of claim 1.
Kornmann further discloses the assigned priorities are priority numbers (¶122 & ¶124 & Fig. 7 (720 & 740), Kornmann discloses a first priority score and a second priority score).
Regarding Claim 15, Kornmann in view of Lindstrom discloses the method of Claim 14.
Kornmann further discloses each priority number is a summation of priority digits associated with a digit value determined for each of the respective node's determined one or more node state variables (¶122 & ¶124 & Fig. 7 (720 & 740), Kornmann discloses a priority score is associated to each node cache based upon level of detail.  Here, the Examiner assumes that priority is only based on a single node state).
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 2.
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 3.
Regarding Claim 19, Claim 18 is rejected on the same basis as Claim 4.
Regarding Claim 23, Claim 23 is rejected on the same basis as Claim 15.
Regarding Claim 24, Kornmann in view of Lindstrom discloses the computing device of Claim 23.
Kornmann further discloses wherein the processor is a central processing unit (CPU) or a graphics processing unit (GPU) (¶122 & ¶124 & Fig. 7 (720 & 740), Kornmann discloses a renderer).
Regarding Claim 26, Claim 26 is rejected on the same basis as Claim 2 or Claim 17.
Regarding Claim 27, Claim 27 is rejected on the same basis as Claim 3 and Claim 4.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kornmann in view of Lindstrom in view of Geraci et al. (US 20190251396 A1; hereinafter referred to as “Geraci”).
Regarding Claim 11, Kornmann in view of Lindstrom discloses the method of Claim 5.
However, Kornmann in view of Lindstrom does not explicitly discloses the one or more node state variables comprise an occlusion level.
Geraci teaches the one or more node state variables comprise an occlusion level (¶52, Geraci teaches prioritizing image data based upon occlusion level).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kornmann in view of Lindstrom by requiring that the one or more Geraci, ¶8-10).
Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kornmann in view of Lindstrom in further view of Yang et al. (US 8035636 B1; hereinafter referred to as “Yang”).
Regarding Claim 13, Kornmann in view of Lindstrom discloses the method of Claim 5.
However, Kornmann in view of Lindstrom does not explicitly disclose determining a traversal minimum and traversal maximum for that node state variable, wherein traversal minimum is a lowest value for the node state variables of the traversal and the traversal maximum is a highest value for the node state variables of the traversal.
Yang teaches determining a traversal minimum and traversal maximum for that node state variable (¶8:18-29 & ¶8:60-9:7, Yang teaches traversing a level of detail (LOD) node and determining whether the node has a maximum resolution or a minimum resolution), wherein traversal minimum is a lowest value for the node state variables of the traversal and the traversal maximum is a highest value for the node state variables of the traversal (¶8:18-29 & ¶8:60-9:7, Yang teaches traversing a level of detail (LOD) node having the maximum resolution has the highest vertex count and the LOD detail having the minimum resolution has a minimum vertex count).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kornmann in view of Lindstrom by determining a traversal minimum and traversal maximum for that node state variable, wherein traversal minimum is a Yang, 1:12-29).
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 13.
Claims 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kornmann in view of Lindstrom in further view of Geraci.
Regarding Claim 21, Kornmann in view of Lindstrom discloses the computing device of claim 16.
Kornmann further discloses the one or more node state variables comprise: 
a) a measurement of how far off center is a portion of a scene corresponding to the node (¶121 & ¶123 & Fig. 7 (710 & 730), Kornmann discloses each field of view is associated a particular perspective of a virtual camera would reflect the off center amount of the camera relative to the rendered space by using the Cartesian coordinates of the camera and the Cartesian coordinates of the scene); 
c) a distance to a camera (¶121 & ¶123 & Fig. 7 (710 & 730), Kornmann discloses each field of view is associated a particular perspective of a virtual camera would reflect the off center amount of the camera relative to the rendered space by using the Cartesian coordinates of the camera and the Cartesian coordinates of the scene); 
d) a back facing deferral (¶121 & ¶123 & Fig. 7 (710 & 730), Kornmann discloses each field of view is associated a particular perspective of a virtual camera of a three dimensional environment.  Here, the field of view is based upon the virtual camera's position and direction viewing the three dimensional space.  If the virtual camera is oriented in a position and direction behind the region of interest (back-facing), then it would be de-prioritized because the position and direction of the camera is facing away from the region of interest); 
e) a camera destination prediction (¶121 & ¶123 & Fig. 7 (710 & 730), Kornmann discloses each field of view is associated a particular perspective of a virtual camera of a three dimensional environment.  Here, the field of view is based upon the virtual camera's position and direction.  If the camera is located in a destination that is of interest to render, then it would be prioritized over cameras that were not in the region of interest); [or]
g) a tree depth (¶121 & ¶123 & Fig. 7 (710 & 730), Kornmann discloses a first level of detail and a second level of detail.  Here, the level of detail indicates where the node lies on the tree depth.  A node having a lower level of detail would be higher than a node having a higher level of detail).
However, Kornmann in view of Lindstrom does not explicitly discloses the one or more node state variables [further] comprise an occlusion level.
Geraci teaches the one or more node state variables comprise an occlusion level (¶52, Geraci teaches prioritizing image data based upon occlusion level).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kornmann in view of Lindstrom by requiring that the one or more node state variables comprise an occlusion level as taught by Geraci because the real time rendering under a limited system environment is improved (Geraci, ¶8-10).
Regarding Claim 28, Claim 28 is rejected on the same basis as Claim 21.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kornmann in view of Lindstrom in view of Geraci in further view of Yang.
Regarding Claim 29, Kornmann in view of Lindstrom in further view of Geraci discloses the non-transitory processor medium of claim 28.
However, Kornmann in view of Lindstrom in further view of Geraci does not explicitly disclose determining a traversal minimum and traversal maximum for that node state variable, wherein traversal minimum is a lowest value for the node state variables of the traversal and the traversal maximum is a highest value for the node state variables of the traversal.
Yang teaches determining a traversal minimum and traversal maximum for that node state variable (¶8:18-29 & ¶8:60-9:7, Yang teaches traversing a level of detail (LOD) node and determining whether the node has a maximum resolution or a minimum resolution), wherein traversal minimum is a lowest value for the node state variables of the traversal and the traversal maximum is a highest value for the node state variables of the traversal (¶8:18-29 & ¶8:60-9:7, Yang teaches traversing a level of detail (LOD) node having the maximum resolution has the highest vertex count and the LOD detail having the minimum resolution has a minimum vertex count).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kornmann in view of Lindstrom in further view of Geraci by determining a traversal minimum and traversal maximum for that node state variable, wherein traversal minimum is a lowest value for the node state variables of the traversal and the traversal maximum is a highest value for the node state variables of the traversal as taught by Yang, 1:12-29).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474